DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
It is noted that two set of claims was received on 7 July 2021, one including claims 1-20, and another including amendments having claims 21-40. Further a duplicate claim set of the one filed 7 July 2021 including claims 1-20 was received on 12 August 2021 and appear to be in error as they were submitted with a response to a notice to File Corrected Application Papers related to specification amendments. It is assumed that the claims intended for examination are claims 21-40 filed 7 July 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-22, 24-26, 28, 29, 31-33, and 35-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prieller (EP 2810587 A1), KR 200447518 Y1 and Lindblom (US 2010/0308088 A1).
Regarding claim 21, Prieller discloses an adjustable infant carrier (Fig. 8) wearable by a wearer for carrying an infant, the infant carrier comprising, a waist belt extensible about a waist of the wearer (6), a first panel (2) attached to the waist belt, the first panel having an outer surface and an inner surface, a pair of conversion flaps (4, 4’) protruding from the first panel in opposed relation to each other, and a pair of shoulder straps (7) extensible over the shoulders of the wearer, the shoulder straps being attached to the waist belt (via portion 32) and connected to the first panel, the conversion flaps being selectively positionable in a narrow configuration (Fig. 8) where the conversion flaps are coupled together by a bands (50) at least partially overlapping a portion of the main body panel (Fig. 8), and a wide configuration wherein they are releasably attached to prescribed portions of the waist belt (at 13/51).
Prieller does not specifically disclose the conversion flaps are releasably attached to each other in overlapping relation to a portion of the main body panel. 
KR 200447518 Y1 demonstrates a baby carrier including a pair of conversion flaps (22a/22b) positionable in a wide configuration (Fig. 2), and a narrow configuration (Fig. 3) attached to each other in overlapping relation (at fastener 26).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Prieller and replace the bands with an extended portion of the flaps including a hook and loop fastener similar to that of KR 200447518 Y1 because such a change would require merely replacing one known fastener for another and would have produced predicable results (i.e. replacing a tied band connection with a set of hook and loop fasteners including required backing material). 
Alternatively, it would have been obvious to one having ordinary skill in the art to have the conversion flaps be of a size such that they overlap as demonstrated by KR 200447518 Y1 because such a change would have required a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Such a configuration would result in flaps that would overlap and be configured to attach directly to one another by band portions 50.
Modified Prieller does not specifically disclose the shoulder straps are configured to be releasably attachable to the first panel;
Lindblom teaches the ability to have a baby carrier with a second end of a pair of shoulder straps are removably attached to a first panel by clips (Fig. 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Prieller and use the teaching of Lindblom and removably attach the shoulder straps to the first panel because such a change would require the mere change of making portions separable. it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding claim 22, modified Prieller discloses the conversion flaps, when positioned in the narrow configuration, are releasably attached to each other in overlapping relation to a portion of the outer surface of the first panel and to each other (noting the teaching of KR 200447518 Y1).
Regarding claim 24, modified Prieller discloses the first panel defines a head portion (35) which is foldable relative to the remainder thereof from an extended state to a folded state (Fig. 6), the head portion at least partially overlapping the remainder of the first panel when in the folded state.
Regarding claim 25, modified Prieller discloses each of the conversion flaps has a generally triangular configuration including an apex collectively defined by a pair of side edge segments therefor (Fig. 5), and each of the conversion flaps includes at least two fastener regions thereon (Fig. 9 noting the band portions extending over the apex, and the attachment between the band and the flap).
Regarding claim 26, modified Prieller further discloses the ability to include one of the two fastener regions of each of the conversion flaps comprises a snap connector (13).
To the degree that it can be argued that the snap includes a single fastener region. It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Prieller and include an additional attachment region because such a change would require a mere duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 28, Prieller discloses an adjustable infant carrier wearable by a wearer for carrying an infant, the infant carrier comprising, a waist belt (6) extensible about a waist of the wearer, a first panel (2) attached to the waist belt, the first panel having an outer surface and an opposed inner surface, a second panel (32) attached to the waist belt, the second panel having an outer surface and an opposed inner surface which may be oriented to face the inner surface of the first panel (Fig. 8), the inner surfaces of the first and second panels, when facing each other, collectively forming at least a portion of an infant carrying area of the carrier (Fig. 8), a pair of conversion flaps (4, 4’) protruding from the first panel in opposed relation to each other, and a pair of shoulder straps (7) extensible over the shoulders of the wearer, the shoulder straps being attached to the second panel and configured to be releasably attachable to the first panel, the conversion flaps being selectively positionable in a narrow configuration overlapping a portion of the first panel and to each other, and a wide configuration wherein they are releasably attached to prescribed portions of the waist belt (Fig. 5).
Prieller does not specifically disclose the conversion flaps are releasably attached to each other in overlapping relation to a portion of the main body panel. 
KR 200447518 Y1 demonstrates a baby carrier including a pair of conversion flaps (22a/22b) positionable in a wide configuration (Fig. 2), and a narrow configuration (Fig. 3) attached to each other in overlapping relation (at fastener 26).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Prieller and replace the bands with an extended portion of the flaps including a hook and loop fastener similar to that of KR 200447518 Y1 because such a change would require merely replacing one known fastener for another and would have produced predicable results (i.e. replacing a tied band connection with a set of hook and loop fasteners including required backing material). 
Alternatively, it would have been obvious to one having ordinary skill in the art to have the conversion flaps be of a size such that they overlap as demonstrated by KR 200447518 Y1 because such a change would have required a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Such a configuration would result in flaps that would overlap and be configured to attach directly to one another by band portions 50.
Modified Prieller does not specifically disclose the shoulder straps are configured to be releasably attachable to the first panel;
Lindblom teaches the ability to have a baby carrier with a second end of a pair of shoulder straps are removably attached to a first panel by clips (Fig. 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Prieller and use the teaching of Lindblom and removably attach the shoulder straps to the first panel because such a change would require the mere change of making portions separable. it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding claim 29, modified Prieller discloses the conversion flaps, when positioned in the narrow configuration, are releasably attached to each other in overlapping relation to a portion of the outer surface of the first panel and to each other (noting the teaching of KR 200447518 Y1).
Regarding claim 31, modified Prieller discloses the first panel defines a head portion (35) which is foldable relative to the remainder thereof from an extended state to a folded state (Fig. 6), the head portion at least partially overlapping the remainder of the first panel when in the folded state.
Regarding claim 32, modified Prieller discloses each of the conversion flaps has a generally triangular configuration including an apex collectively defined by a pair of side edge segments therefor (Fig. 5), and each of the conversion flaps includes at least two fastener regions thereon (Fig. 9 noting the band portions extending over the apex, and the attachment between the band and the flap).
Regarding claim 33, modified Prieller further discloses the ability to include one of the two fastener regions of each of the conversion flaps comprises a snap connector (13).
To the degree that it can be argued that the snap includes a single fastener region. It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Prieller and include an additional attachment region because such a change would require a mere duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 35, Prieller discloses an adjustable infant carrier wearable by a wearer for carrying an infant, the infant carrier comprising, a waist belt (6) extensible about a waist of the wearer, at least a first panel (2) having an outer surface and an opposed inner surface, the first panel being attached to the waist belt so as to at least partially define an infant carrying area of the carrier (Figs. 5 and 9), a pair of conversion flaps (4, 4’) protruding from the first panel in opposed relation to each other, and a pair of shoulder straps (7) extensible over the shoulders of the wearer and attached to the first panel, the inner surface of the first panel and the shoulder straps being positionable relative to each other to collectively form at least a portion of an infant carrying area of the carrier (Fig. 9), the conversion flaps being selectively positionable in a narrow configuration wherein they are releasably attached to each other in overlapping relation to a portion of the first panel (Fig. 6), and a wide configuration wherein they are releasably attached to prescribed portions of the waist belt (Fig. 5).
Prieller does not specifically disclose the conversion flaps are releasably attached to each other in overlapping relation to a portion of the main body panel. 
KR 200447518 Y1 demonstrates a baby carrier including a pair of conversion flaps (22a/22b) positionable in a wide configuration (Fig. 2), and a narrow configuration (Fig. 3) attached to each other in overlapping relation (at fastener 26).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Prieller and replace the bands with an extended portion of the flaps including a hook and loop fastener similar to that of KR 200447518 Y1 because such a change would require merely replacing one known fastener for another and would have produced predicable results (i.e. replacing a tied band connection with a set of hook and loop fasteners including required backing material). 
Alternatively, it would have been obvious to one having ordinary skill in the art to have the conversion flaps be of a size such that they overlap as demonstrated by KR 200447518 Y1 because such a change would have required a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Such a configuration would result in flaps that would overlap and be configured to attach directly to one another by band portions 50.
Modified Prieller does not specifically disclose the shoulder straps are configured to be releasably attachable to the first panel;
Lindblom teaches the ability to have a baby carrier with a second end of a pair of shoulder straps are removably attached to a first panel by clips (Fig. 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Prieller and use the teaching of Lindblom and removably attach the shoulder straps to the first panel because such a change would require the mere change of making portions separable. it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding claim 36, modified Prieller discloses the conversion flaps, when positioned in the narrow configuration, are releasably attached to each other in overlapping relation to a portion of the outer surface of the first panel and to each other (noting the teaching of KR 200447518 Y1).
Regarding claim 37, modified Prieller discloses the first panel defines a head portion (35) which is foldable relative to the remainder thereof from an extended state to a folded state (Fig. 6), the head portion at least partially overlapping the remainder of the first panel when in the folded state.
Regarding claim 38, modified Prieller discloses each of the conversion flaps has a generally triangular configuration including an apex collectively defined by a pair of side edge segments therefor (Fig. 5), and each of the conversion flaps includes at least two fastener regions thereon (Fig. 9 noting the band portions extending over the apex, and the attachment between the band and the flap).
Regarding claim 39, modified Prieller further discloses the ability to include one of the two fastener regions of each of the conversion flaps comprises a snap connector (13).
To the degree that it can be argued that the snap includes a single fastener region. It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Prieller and include an additional attachment region because such a change would require a mere duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim(s) 23 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prieller (EP 2810587 A1), KR 200447518 Y1 and Lindblom (US 2010/0308088 A1) as applied to claim 21 above, and further in view of Bergkvist et al. (US 8,752,739 B2)( Bergkvist).
Regarding claims 23 and 30, modified Prieller does not specifically disclose a pair of leg loops releasably attachable to the first panel to facilitate the formation of a spaced pair of leg openings between the leg loops and the waist belt or the leg loops protruding from the second panel in opposed relation to each other, each of the leg loops being selectively, releasably attachable to the main body panel to facilitate the formation of a spaced pair of leg openings between the leg loops and the waist belt.
Bergkvist teaches the ability to have a baby carrier including a bib panel and a main panel and a pair of leg loops (10) protruding from the bib panel releasably attachable to the main body at portion 11.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Lundh and include a pair of leg loops that extend from the bib panel to the main panel in order to add an additional leg restrain to ensure that the baby is securely held in the carrier and maintain the baby in a desired position.

Claim(s) 27, 34, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prieller (EP 2810587 A1), KR 200447518 Y1 and Lindblom (US 2010/0308088 A1) as applied to claim 21 above, and further in view of Bergqvist (US 5,490,620 A)(Bergqvist ‘620).
Regarding claim 27, 34, and 40, modified Prieller discloses the belt includes a spaced pair of fasteners attached thereto which are connectable to the conversion flaps in the wide configuration (13/50/51). Modified Prieller does not specifically disclose toggles advanceable through the slots in the conversion flaps.
Bergqvist ‘620 demonstrates the use of toggles for connecting portions of a baby carrier together (35).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Prieller and have the fastening structure include toggles for extending through slots because such a change would have required a mere choice of one known fastener for another and would have yielded predictable results (i.e. toggles instead of bands or hook and loop, or snap fasteners).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 11019941. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 16 of U.S. Patent No. 11019941 disclose the limitations of claims 21-22 of the present application. Noting the shoulder straps of claims 1 and 16 of U.S. Patent No. 11019941 are attached to the waist belt via the bib panel.
Claims 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 17 of U.S. Patent No. 11019941. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2 and 17 of U.S. Patent No. 11019941 disclose the limitations of claims 23 of the present application.
Claims 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11019941. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of U.S. Patent No. 11019941 disclose the limitations of claims 24 of the present application.
Claims 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 20 of U.S. Patent No. 11019941. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8 and 20 of U.S. Patent No. 11019941 disclose the limitations of claims 25 of the present application.
Claims 28 -29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 11019941. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 16 of U.S. Patent No. 11019941 disclose the limitations of claims 28 -29 of the present application.
Claim 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 17 of U.S. Patent No. 11019941. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2 and 17 of U.S. Patent No. 11019941 disclose the limitations of claim 30 of the present application.
Claim 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11019941. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of U.S. Patent No. 11019941 disclose the limitations of claim 31 of the present application.
Claim 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 20 of U.S. Patent No. 11019941. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8 and 20 of U.S. Patent No. 11019941 disclose the limitations of claim 32 of the present application.
Claims 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 16 of U.S. Patent No. 11019941. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 10, and 16 of U.S. Patent No. 11019941 disclose the limitations of claims 35-36 of the present application.
Claim 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 11 of U.S. Patent No. 11019941. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3 and 11 of U.S. Patent No. 11019941 disclose the limitations of claim 37 of the present application.
Claim 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 14, and 20 of U.S. Patent No. 11019941. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8, 14, and 20  of U.S. Patent No. 11019941 disclose the limitations of claim 38 of the present application.
Claims 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 11058229. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 16 of U.S. Patent No. 11058229 disclose the limitations of claims 21-22 of the present application. Noting the shoulder straps of claims 1 and 16 of U.S. Patent No. 11019941 are attached to the waist belt via the bib panel.
Claims 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 17 of U.S. Patent No. 11058229. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2 and 17 of U.S. Patent No. 11058229 disclose the limitations of claims 23 of the present application.
Claims 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11058229. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of U.S. Patent No. 11058229 disclose the limitations of claims 24 of the present application.
Claims 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 20 of U.S. Patent No. 11058229. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8 and 20 of U.S. Patent No. 11058229 disclose the limitations of claims 25 of the present application.
Claims 28 -29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 11058229. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 16 of U.S. Patent No. 11058229 disclose the limitations of claims 28 -29 of the present application.
Claim 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 17 of U.S. Patent No. 11058229. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2 and 17 of U.S. Patent No. 11058229 disclose the limitations of claim 30 of the present application.
Claim 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11058229. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of U.S. Patent No. 11058229 disclose the limitations of claim 31 of the present application.
Claim 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 20 of U.S. Patent No. 11058229. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8 and 20 of U.S. Patent No. 11058229 disclose the limitations of claim 32 of the present application.
Claims 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 16 of U.S. Patent No. 11058229. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 10, and 16 of U.S. Patent No. 11058229 disclose the limitations of claims 35-36 of the present application.
Claim 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 11 of U.S. Patent No. 11058229. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3 and 11 of U.S. Patent No. 11058229 disclose the limitations of claim 37 of the present application.
Claim 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 14, and 20 of U.S. Patent No. 11058229. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8, 14, and 20  of U.S. Patent No. 11058229 disclose the limitations of claim 38 of the present application.



Claim 26  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 20 of U.S. Patent No. 11019941 in view of Prieller (EP 2810587 A1). 
Claims 8 and 20 of U.S. Patent No. 11019941 disclose the limitations of claim 26 except for a snap connector.
Prieller discloses a similar baby carrier including conversion flaps having a snap connector (13). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of claims 8 and 20 of U.S. Patent No. 11019941 and include a snap connector because such a change would have required a mere choice of one connector over another and would have yielded predictable results.
Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11019941 in view of Prieller (EP 2810587 A1). 
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 20 of U.S. Patent No. 11019941 in view of Prieller (EP 2810587 A1). 
Claims 8 and 20 of U.S. Patent No. 11019941 disclose the limitations of claim 26 except for a snap connector.
Prieller discloses a similar baby carrier including conversion flaps having a snap connector (13). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of claims 8 and 20 of U.S. Patent No. 11019941 and include a snap connector because such a change would have required a mere choice of one connector over another and would have yielded predictable results.
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11019941 in view of Prieller (EP 2810587 A1). 
Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 20 of U.S. Patent No. 11019941 in view of Prieller (EP 2810587 A1). 
Claims 8, 14, and 20 of U.S. Patent No. 11019941 disclose the limitations of claim 26 except for a snap connector.
Prieller discloses a similar baby carrier including conversion flaps having a snap connector (13). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of claims 8 and 20 of U.S. Patent No. 11019941 and include a snap connector because such a change would have required a mere choice of one connector over another and would have yielded predictable results.
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 15 of U.S. Patent No. 11019941 in view of Prieller (EP 2810587 A1). 

Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 20 of U.S. Patent No. 11058229 in view of Prieller (EP 2810587 A1). 
Claims 8 and 20 of U.S. Patent No. 11058229 disclose the limitations of claim 26 except for a snap connector.
Prieller discloses a similar baby carrier including conversion flaps having a snap connector (13). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of claims 8 and 20 of U.S. Patent No. 11058229 and include a snap connector because such a change would have required a mere choice of one connector over another and would have yielded predictable results.
Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11058229 in view of Prieller (EP 2810587 A1). 
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 20 of U.S. Patent No. 11058229 in view of Prieller (EP 2810587 A1). 
Claims 8 and 20 of U.S. Patent No. 11058229 disclose the limitations of claim 26 except for a snap connector.
Prieller discloses a similar baby carrier including conversion flaps having a snap connector (13). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of claims 8 and 20 of U.S. Patent No. 11058229 and include a snap connector because such a change would have required a mere choice of one connector over another and would have yielded predictable results.
Claim 34 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11058229 in view of Prieller (EP 2810587 A1). 
Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 20 of U.S. Patent No. 11058229 in view of Prieller (EP 2810587 A1). 
Claims 8, 14, and 20 of U.S. Patent No. 11058229 disclose the limitations of claim 26 except for a snap connector.
Prieller discloses a similar baby carrier including conversion flaps having a snap connector (13). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of claims 8 and 20 of U.S. Patent No. 11058229 and include a snap connector because such a change would have required a mere choice of one connector over another and would have yielded predictable results.
Claim 40  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 15 of U.S. Patent No. 11058229 in view of Prieller (EP 2810587 A1). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./           Examiner, Art Unit 3734                                                                                                                                                                                             
/PETER N HELVEY/           Primary Examiner, Art Unit 3734